Case 5:19-cv-05175-ELW Document 12              Filed 08/07/20 Page 1 of 4 PageID #: 1349



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


  DANA ELLEN ATKINSON                                                              PLAINTIFF


  v.                                  CIVIL NO. 19-cv-05175


  ANDREW SAUL, Commissioner                                                        DEFENDANT
  Social Security Administration

                                  MEMORANDUM OPINION

         Plaintiff, Dana Ellen Atkinson, brings this action under 42 U.S.C. § 405(g), seeking

  judicial review of a decision of the Commissioner of Social Security Administration

  (Commissioner) denying her claim for a period of disability and disability insurance benefits

  (“DIB”) under Title II of the Social Security Act (hereinafter “the Act”), 42 U.S.C. §

  423(d)(1)(A). In this judicial review, the court must determine whether there is substantial

  evidence in the administrative record to support the Commissioner’s decision. See 42 U.S.C.

  § 405(g).

         Plaintiff protectively filed her application for DIB on November 30, 2016. (Tr. 10). In

  her application, Plaintiff alleged disability beginning on June 5, 2012, due to: congestive heart

  failure, fibromyalgia, hypertension, asthma, arthritis, lumbar disc degeneration, sacroiliitis,

  obesity, and transvaginal mesh erosion. (Tr. 10, 182). An administrative hearing was held on

  June 8, 2018, at which Plaintiff appeared with counsel and testified. (Tr. 10, 27-50).

         On December 27, 2018, the ALJ issued an unfavorable decision. (Tr. 20). The ALJ

  found that during the relevant time period, Plaintiff had an impairment or combination of

  impairments that were severe: obesity, essential hypertension, fibromyalgia syndrome,


                                                 1
Case 5:19-cv-05175-ELW Document 12               Filed 08/07/20 Page 2 of 4 PageID #: 1350



  disorder of the spine, history of congestive heart failure, and history of asthma. (Tr. 13).

  However, after reviewing all of the evidence presented, the ALJ determined that Plaintiff’s

  impairments did not meet or equal the severity of any impairment listed in the Listing of

  Impairments found in 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 13-14). The ALJ found

  that Plaintiff retained the residual functional capacity (RFC) to:

         [Pe]rform light work as defined in 20 CFR 404.1567(b), except the claimant can

         only occasionally lift and/or carry 20 pounds and can frequently lift and/or carry 10

         pounds; the claimant can stand and/or walk for 6 of 8 hours and sit for 6 of 8 hours

         with normal breaks; the claimant has push and pull limitations pursuant to her lift

         and/or carry limitations; the claimant can occasionally climb ramps and/or stairs as

         well as ladders, ropes, and/or scaffolds; the claimant can occasionally balance,

         stoop, kneel, crouch, and/or crawl; and the claimant must avoid even moderate

         exposure to fumes, odors, dusts, gases, and poorly ventilated areas.

         (Tr. 14-19).

          With the help of a vocational expert, the ALJ found Plaintiff would be able to perform

  her past relevant work as a telephone service sales representative and as a data processing

  salesperson. (Tr. 19). The ALJ found Plaintiff was not disabled from June 5, 2012, through

  December 31, 2016, the date last insured. (Id.).

         Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned

  pursuant to the consent of the parties. (Doc. 6). Both parties have filed appeal briefs, and the

  case is now ready for decision. (Docs. 10, 11).

         This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th



                                                  2
Case 5:19-cv-05175-ELW Document 12               Filed 08/07/20 Page 3 of 4 PageID #: 1351



  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

  supports the Commissioner’s decision, the Court may not reverse it simply because substantial

  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         Plaintiff brings the following points on appeal: 1) whether the ALJ erred in failing to

  assess all of her impairments in combination; 2) whether the ALJ erred in his analysis and

  credibility findings regarding Plaintiff’s subjective complaints of pain; 3) whether the ALJ

  erred in finding Plaintiff was capable of performing her past work as a telephone service sales

  representative and data processing salesperson; and 4) whether the ALJ erred in finding that

  Plaintiff retained the RFC to perform a limited range of light work. (Doc. 10). The

  Commissioner argues the ALJ did not err as the ALJ found Plaintiff not disabled at step four,

  when he found she could perform her past relevant work. (Doc. 11).

         The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

  stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds

  Plaintiff’s arguments on appeal to be without merit and finds the record as a whole reflects

  substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby




                                                  3
Case 5:19-cv-05175-ELW Document 12            Filed 08/07/20 Page 4 of 4 PageID #: 1352



  summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

  Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the ALJ).

         IT IS SO ORDERED this 7th day of August 2020.

                                             /s/ Erin L. Wiedemann
                                             HON. ERIN L. WIEDEMANN
                                             UNITED STATES MAGISTRATE JUDGE




                                               4
